Citation Nr: 1038505	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-25 052A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a broken 
leg. 

2.  Entitlement to a compensable rating for chronic bilateral 
tinea pedis with onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to May 1979.  

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for tinea pedis with 
onychomycosis and assigned a noncompensable rating, and denied 
service connection for disabilities of the right shoulder and 
left leg.  The Veteran filed a notice of disagreement, and in 
October 2007, service connection for a right shoulder disability 
was granted and a 10 percent rating was assigned.  The Veteran 
disagreed with the rating assigned for his right shoulder 
disability, but he did not perfect an appeal with respect to that 
issue.  Thus, the Board does not have jurisdiction over this 
claim.  See 38 C.F.R. § 20.202 (2010).

The Veteran presented testimony before a Decision Review Officer 
(DRO) at the Detroit RO in August 2006.  A transcript of that 
hearing is of record.  The claims are currently under the 
jurisdiction of the RO in Waco, Texas.

The issue of a compensable rating for tinea pedis with 
onychomycosis is addressed in the REMAND portion below and is 
REMANDED to the RO via the Appeals Management Center (AMC).  VA 
will notify the Veteran if anything further is required.  


FINDING OF FACT

A chronic left leg disability did not begin in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a broken 
left leg are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in May and September 2005, which substantially complied 
with the notice requirements for service connection claims.  
Complete notice was sent in October 2007, and the claim was 
readjudicated in supplemental statements of the case in March and 
June 2009 and in April 2010.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the appellant 
the opportunity to give testimony.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Residuals of Broken Left Leg

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  In order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

That an injury or disease occurred in service is not enough; 
there must be a chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran is seeking service connection for residuals of a left 
leg injury which he contends occurred in service.  Service 
treatment records indicate that he fell from a horizontal ladder 
in September 1977 and suffered a nondisplaced fracture of the 
distal fibula.  During his separation physical examination in 
April 1979, the Veteran reported a history of broken bones, and 
he specifically identified a fracture of the left lower leg in 
1977.  On examination, no defects of either leg were noted. 

The Veteran was afforded a VA examination of his left leg in 
October 2005.  He reported pain in the middle of the leg that 
increases with prolonged walking.  He did not use any assistive 
device when walking.  On examination, the alignment of the left 
leg was normal and the skin was healthy, although there was an 
area of redness near the mid-leg anteriorly.  There was no edema 
or increased temperature, and there was full motion and strength 
in the ankle with no pain.  X-rays of the left leg were normal, 
with no evidence of residual of bony injury or arthritis.  The 
examiner stated that the Veteran's left leg was normal without 
any residual of trauma or posttraumatic arthritis.  

The claims file contains an August 2006 letter from a private 
physician, who reports that he has treated the Veteran since 
2001.  He states that the Veteran has arthritis of both legs 
resulting from injuries in service and that he uses a cane to 
walk.  

The Veteran was afforded a VA examination of his leg in October 
2007, in which he stated that he had never broken his left leg 
but had rather sustained a severe contusion in 1978.  He stated 
that the condition was "not troublesome."  On examination, the 
skin over the lower extremities was intact.  There were chronic 
changes consistent with venostasis.  The Veteran was globally 
tender over the distal tibias, but there was no gross deformity 
of crepitation noted.  There was no instability of the ankle and 
his distal neurovascular status was intact grossly.  He had 
dorsiflexion to 30 degrees and plantar extension to 45 degrees 
bilaterally.  Radiographs revealed satisfactory alignment of the 
tibias and fibulas and well-preserved joint spaces bilaterally.  
There was an old, healed fracture on the right, distal fibula.  
The only pathology reported for the left leg was chronic 
venostasis.  

After carefully reviewing the relevant evidence, the Board 
concludes that service connection is not available for the 
claimed residuals of left leg fracture.  While the evidence 
indicates that the Veteran suffered a fracture to his right leg 
in service (the residuals of which are currently service-
connected), service treatment records do not reflect that he 
suffered a broken left leg in service or afterward.  Multiple x-
rays confirm that there has been no fracture to the left leg and 
that the Veteran does not have arthritis or any other current 
disability of the left leg.  The Board acknowledges that the 
Veteran's private physician reported that the Veteran does have 
arthritis of both lower extremities; however, he did not offer 
any rationale for this opinion or describe the evidence on which 
he relied in reaching his conclusion.  Two VA providers who have 
reviewed the claims file, examined the Veteran, and reviewed x-
rays of his left leg concur that there is neither current 
disability nor evidence of a prior fracture.  

In summary, the preponderance of the evidence is against a 
finding that the Veteran suffered a chronic left leg injury in 
service or that he has a current disability of the left leg.  The 
criteria for service connection are not met, and the claim is 
denied. 

ORDER

Service connection for residuals of broken left leg is denied.  


REMAND

The Veteran is seeking a compensable rating for tinea pedis of 
the feet with onychomycosis, bilaterally.  Service connection was 
granted in December 2005, and a noncompensable rating has been 
continuously in effect.  The Veteran contends that his symptoms 
warrant a higher rating.  

The Veteran's skin disorder is rated as dermatitis under 38 
C.F.R. § 4.118 Diagnostic Code 7806.  Diagnostic Code 7806 
provides for disability ratings based on the percentage of the 
body that is involved, the percentage of exposed areas affected, 
or the type and duration of medications required to control the 
symptoms of the disease.  During the course of this appeal, the 
Veteran has been afforded three VA examinations in which it was 
consistently found that no more than one percent of his body was 
affected by tinea pedis with onychomycosis, and none of the 
affected area was exposed.  This symptomatology does not warrant 
a compensable rating.  Therefore, consideration of an increased 
rating for this condition must be based on the Veteran's use of 
medications to control his symptoms.

Under Diagnostic Code 7806, a noncompensable rating is assigned 
where no more than topical therapy is required during the past 12 
months.  Where there is intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, required for a 
total duration of less than six weeks during the past 12-month 
period, a 10 percent rating is appropriate.  Systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not constantly, 
during the past 12-month period, is rated 30 percent disabling, 
and constant or near constant systematic therapy warrants a 60 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

During two of his VA examinations, the Veteran reported that he 
has used both topical and oral antifungal medications to treat 
his skin disability.  In 2005, he reported that he took Sporanox 
one week of every four, and in 2007 he stated that he took the 
medication every other week.  In testimony presented before a DRO 
in August 2006, the Veteran indicated that he had been prescribed 
medication for his foot disability which could only be used for 
six weeks at a time due to the risk of liver damage.  The claims 
file also contains an August 2006 letter from the Veteran's 
private doctor stating that his bilateral onychomycosis requires 
"constant antifungal prescriptions."  During the most recent VA 
examination in June 2009, the examiner was asked to clarify 
whether the medication taken by the Veteran was systemic, 
corticosteroid, or immunosuppressive.  He noted that tinea pedis 
was not present during the examination, and he stated that the 
only medication used was a topical therapy for athlete's foot.  

The evidence of record indicates that the Veteran has been 
prescribed oral antifungal medication for his skin disability 
during the course of the appeal.  The Board is unable to 
determine whether this medication includes corticosteroids or 
immunosuppressive drugs as contemplated by the rating criteria.  
A remand is therefore required in order to determine the type of 
treatment the Veteran has received.  

Accordingly, the claim is remanded for the following actions:

1.  Return the claims file to the VA 
examiner who examined the Veteran in June 
2009 (or, if that examiner is unavailable 
or determines that the questions cannot be 
answered without an examination, the 
Veteran should be scheduled for an 
appropriate examination) with instructions 
to review the record and complete the 
following:

Identify the medications that have been 
prescribed to the Veteran for treatment of 
tinea pedis with onychomycosis since May 
2005, and note whether each medication is a 
systemic corticosteroid or 
immunosuppressive drug.  

For any systemic therapy noted, describe, 
to the extent possible, the frequency and 
duration of the Veteran's use of such 
medication during the course of this 
appeal.  

2. Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


